Citation Nr: 1725503	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than September 20, 2010, for additional compensation benefits based on S. S.'s status as the Veteran's dependent child. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which awarded additional compensation benefits based on S. S.'s status as the Veteran's dependent child, effective September 20, 2010.

In October 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board recognizes that the Veteran's substantive appeal was untimely.  His VA Form 9 (Appeal to the Board of Veterans' Appeals) was received on May 22, 2013, more than 60 days after the RO issued a statement of the case (SOC) on February 21, 2013, and more than one year after the RO issued the October 19, 2010 notice of decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).  However, inasmuch as the RO certified the appeal to the Board and scheduled the Veteran for a requested hearing, thereby taking actions leading the Veteran to believe his appeal was perfected, the requirement that there be a timely substantive appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).


FINDINGS OF FACT

1.  In a December 1990 rating decision, the RO granted a combined disability rating of 90 percent, effective August 11, 1990; in a February 1991 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective August 11, 1990.

2.  Notice letters dated in April 2006, December 2007, and December 2008 advised the Veteran to notify VA immediately if there was any change in the status or number of his dependents.

3.  A May 2008 rating decision continued the Veteran's entitlement to a TDIU.

4.  The Veteran first notified VA of the existence of his dependent child, S. S., who was born in June 2007, in a Status of Dependents Questionnaire (VA Form 21-0538) received by VA on September 20, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 20, 2010 for payment of additional compensation benefits based on S. S.'s status as the Veteran's dependent child have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111(a) (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.57, 3.204, 3.400, 3.401(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in December 2007 and December 2008, which advised him to notify VA immediately of any change in the status of his dependents.  

VA has a duty to assist a claimant in the development of a claim.  In September 2010, the Veteran provided all information necessary to award additional compensation based on a third dependent child.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

II. Criteria and Analysis

The Veteran contends that an effective date earlier than September 20, 2010, is warranted for additional VA compensation benefits based on the June 2007 birth of his third child, S. S.

Veterans who have service-connected disabilities rated as 30 percent disabling and higher may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  When determining the effective date for an award of additional compensation for dependents, the effective date will be the latest of the following dates: (1) the date of claim, meaning the date of birth of the child if the evidence of the event is received within one year of the event, otherwise the date notice is received of the dependent's existence, if evidence is received within one year of the VA request; (2) the date dependency arises; (3) the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is the date of the birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.  The earliest date that an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  The Secretary has authority to prescribe the nature and extent of the proof required to establish a right to VA benefits.  38 U.S.C.A. § 501.  Any person who applies for or is in receipt of any compensation or pension benefit under laws administered by the Secretary shall, if requested by the Secretary, furnish the Secretary with the social security number of any dependent or beneficiary on whose behalf, or based upon whom, such person applies for or is in receipt of such benefit.  38 U.S.C.A. § 5101(c)(1).

If a claimant's application for a benefit under the laws administered by the Secretary is incomplete, the Secretary shall notify the claimant and the claimant's representative, if any, of the information necessary to complete the application. 
38 U.S.C.A. § 5102(b).  If information that a claimant and the claimant's representative, if any, are notified under subsection (b) is necessary to complete an application is not received by the Secretary within one year from the date such notice is sent, no benefit may be paid or furnished by reason of the claimant's application.  38 U.S.C.A. § 5102(c).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  38 U.S.C.A. § 5107(a). 

In Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the effective date for additional compensation for dependents shall be the same date as the rating decision giving rise to such entitlement, irrespective of any previous grant of section 1115 benefits, if proof of dependents is submitted within one year of notice of the rating action. While the Court held that there can be "multiple rating decisions that establish entitlement to additional dependency compensation," the Court still required that proof of dependent status be submitted within one year of notice of rating action.  Id.  Dependent compensation benefits were ultimately awarded to the appellant in Sharp on the effective date of the applicable rating increase.

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124; 38 C.F.R. § 3.204.

In a December 1990 rating decision, the RO granted a combined disability rating of 90 percent, effective August 11, 1990, for disabilities incurred during an in-service motor vehicle accident.  In a February 1991 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective August 11, 1990.  As such, the Veteran was eligible for additional compensation based on any dependents as of that date.  Thereafter, the RO periodically asked the Veteran to complete and return additional Employment Questionnaires (VA Form 21-4140) and to present for additional VA examinations to evaluate his service-connected disabilities and determine whether he remained eligible to receive TDIU benefits.  His combined, 90 percent disability rating and entitlement to TDIU benefits have remained unchanged.  

In correspondence received by VA in May 2002, the Veteran enclosed a VA benefits check dated in May 1997, explaining he had misplaced it at the time of receipt and asking VA to verify the check because he was now married with a newborn daughter.  In addition to responding to the check inquiry, VA provided the Veteran a VA Form 21-686c (Declaration of Status of Dependents).  The Veteran's former representative enclosed the completed form with a cover letter, which VA received in August 2002.  The Veteran included the name, date of birth (April 2002), place of birth, and social security number of his dependent child, A. S, and the name, date (July 2000) and place of marriage, and social security number of his wife.  In September 2002, the RO notified the Veteran that his disability compensation was amended to include his spouse and child, effective May 1, 2002.  The RO directed the Veteran to "tell us immediately if there is any change in the number or status of your dependents."

In July 2004, the Veteran notified VA of the January 2004 birth of his second child, M. S.  In August 2004, the RO requested additional information and the Veteran returned a completed VA Form 21-686c within a week with the information requested.  In a December 2004 decision letter, the RO notified the Veteran that his dependent child, M. S., was added to his award, effective February 1, 2004.

In an April 2006 letter, the RO notified the Veteran that after reviewing his completed Employment Questionnaire (VA Form 21-4140), his TDIU benefits would continue at the same monthly rate.  The RO informed him that VA was paying additional benefits to him for his spouse and two children, A. S. and M. S.  The RO advised him to "[l]et us know right away if there is any change in the status of your dependents."  VA also provided a copy of the letter to the Veteran's former representative.  

Subsequently, VA received additional Employment Questionnaires from the Veteran in April 2007, May 2008, and April 2010.  In December 2007 and December 2008 letters, the RO also notified the Veteran that his monthly rate of compensation was being increased as a result of new law; these letters reminded the Veteran that if he was receiving additional benefits for dependents, he should notify VA immediately of any change in status.

On September 20, 2010, the RO received a completed Status of Dependents Questionnaire (VA Form 21-0538), indicating that the Veteran's third child, S. S., was born in June 2007.  He also provided the child's full name, place of birth, and social security number.  In an October 2010 letter, the RO notified the Veteran that he was being paid as a Veteran with four dependents after adding his child, S. S., to his award, effective September 20, 2010.

In written statements and testimony, the Veteran asserted that he had mailed paperwork to VA regarding S. S.'s dependent status, including a birth certificate and VA Form 21-686c (Declaration of Status of Dependents) "just after she was born" or "several times since her birth."  The Veteran's wife testified that three weeks after S. S.'s birth, she mailed a copy of the birth certificate to the Veteran's former representative and to the family's health insurance provider through Defense Enrollment Eligibility Reporting System (DEERS).  The Veteran, his wife, and his representative suggested that VA or the Veteran's former representative had lost or misplaced the paperwork pertinent to S. S.'s birth.  

The Veteran contends that he should be granted an earlier effective date for additional dependency benefits for his third child, S. S., because he believes he provided VA the necessary information to add her to his award weeks after her birth.  After consideration of the facts of the case, the Board finds that the assignment of the effective date of September 20, 2010, for the grant of additional VA compensation for the Veteran's dependent, S. S., was proper.

In this case, since service connection was established effective August 11, 1990, the Veteran has met the threshold requirement for payment of additional compensation for a dependent based on his combined, 90 percent disability rating.  See
38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  Applying to law to the facts of this case, the Board concludes that entitlement to additional compensation benefits based on S. S.'s status as the Veteran's third dependent child arose on September 20, 2010, which is the date VA became aware of the existence of S. S. and the date VA received the Veteran's statement providing the date and place of birth, full name, and social security number of his dependent child, S. S. 

An earlier effective date based on the effective date of the prior qualifying disability rating in May 2008, in which the RO continued the Veteran's eligibility for a TDIU, is not warranted because VA did not receive evidence of S. S.'s dependency within a year of notification of that rating decision.  Similarly, an effective date is not warranted from the date of S. S.'s birth because VA did not receive evidence within a year of that event or become aware of the existence of S. S. before September 20, 2010.  In summary, the correct effective date for additional compensation benefits based on S. S.'s status as the Veteran's dependent is September 20, 2010, the date VA received the claim to add S. S. to the Veteran's award.  

The Board acknowledges the Veteran and his wife's belief that they provided VA with a copy of S. S.'s birth certificate and social security number several times, beginning a few weeks after her birth.  However, VA has no record of receiving those documents prior to the October 2016 hearing, and has no record of receiving information as to S. S.'s existence prior to September 20, 2010.  Accordingly, an effective date prior to September 20, 2010, is not warranted.  There is no reasonable doubt to be resolved in this case.  


(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than September 20, 2010, for additional compensation benefits based on S. S.'s status as the Veteran's dependent child is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


